Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-4, 6-20 are pending.
Claims 1, 11, 20 are amended.
Claim 5 is canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.


Response to Arguments:

Claim Rejections – 35 USC § 103:



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No 2007/0043702 by Lakshminarayanan et al in view of US Pub No 2008/0195610 by Tin et al further in view of US Pub No 2010/0268725 by Wang et al.

Regarding independent claim 1, Lakshminarayanan teaches “A method for validating a query expression update, the method comprising:”
“receiving a query expression update from a client computing device over a bidirectional communication channel, wherein the bidirectional communication channel is associated with an expression validation session” ([0048] [0090])
([0048] Code editor component 610 and/or program assistance component 620 can interact with query expression system 100 to provide programming assistance to a user (“receiving a query expression update from a client computing device over a bidirectional communication channel”). For example, if a query expression is specified in the code such query expression can be type checked to determine the resultant type for display by a tool tip and/or to determine if such expression is valid (“an expression validation session”). If the expression is invalid it can be visually denoted to the user, for instance by a red squiggly underline or the like. Additionally or alternatively, program assistance component 620 can employ query expression system to generate potential programmatic elements for automatic statement completion. By way of example and not limitation, while editing an XML document, query expression system 610 can be employed by an editor to build path expressions for a current element and subsequently evaluate or type check that expression to get back all child types of the current element. The code editor 610 could then display all possible child types in a drop down menu, for instance, to assist a user in editing the document. This is beneficial at least because misspelling of programmatic elements such as XPath expressions are common. Now, 
[0090] The system 2100 includes a communication framework 2150 that can be employed to facilitate communications between the client(s) 2110 and the server(s) 2130 (“the bidirectional communication channel”). The client(s) 2110 are operatively connected to one or more client data store(s) 2160 that can be employed to store information local to the client(s) 2110. Similarly, the server(s) 2130 are operatively connected to one or more server data store(s) 2140 that can be employed to store information local to the servers 2130.)
“determining that the query expression update is syntactically valid” ([0048])
([0048] Code editor component 610 and/or program assistance component 620 can interact with query expression system 100 to provide programming assistance to a user. For example, if a query expression is specified in the code such query expression can be type checked to determine the resultant type for display by a tool tip and/or to determine if such expression is valid (“determining that the query expression update is syntactically valid”). If the expression is invalid it can be visually denoted to the user, for instance by a red squiggly underline or the like. Additionally or alternatively, program assistance 
“determining that the query expression update contains an entity identifier” ([0052])
([0052] Turning to FIG. 8, a document update system 800 is illustrated. Document update system 800 includes document 810, update component 820, and query expression system 100. Document 810 can be an instance or collection of data based on a schema or format. Accordingly, document 810 can include an XML instance document and a relational database, among other things. Update component 820 provides a mechanism to update or otherwise modify document 810. It can support user input and allow manipulation Query expression system 100 can receive a query expression from the update component including a new element to be added (“determining that the query expression update contains an entity identifier”), for instance, and can evaluate the expression with respect to a schema associated with the expression and the data domain queried. The query expression system 100 can then provide update component 820 with an indication of whether or not the update or modification to the document 810 is valid prior to applying it to the document.)
“determining whether an entity associated with the entity identifier is defined in a database” ([0059])
([0059] Turning to FIG. 10, a query expression interaction methodology 1000 is depicted. At 1010, a query expression is received, retrieved or otherwise obtained. The query expression specifies particular data to be retrieved from a database or collection of data (“determining whether an entity associated with the entity identifier is defined in a database”). For example, the query expression can correspond to a SQL query over relational data or an XPath expression over XML data, but it is not limited to these forms. At reference numeral 1020, metadata is received, retrieved or otherwise obtained. The metadata can pertain to the query expression and the domain to be queried or navigated. For instance, the metadata can be in the form of a schema or type definition, inter alia, that defines the structure, format, and/or type of the data. At 1030, the query expression is evaluated with respect to the metadata. At numeral 1040, results of the evaluation can be returned. Method 1000 thus provides a process for extracting information from the metadata or a schema representative thereof. Among other things, types and relationships amongst types, data elements and/or attributes can be retrieved.)
“if an entity associated with the entity identifier is defined in the database, transmitting a message to the client computing device from the server computer, over the bidirectional communication channel, indicating that the query expression update is valid” ([0052])
([0052] Turning to FIG. 8, a document update system 800 is illustrated. Document update system 800 includes document 810, update component 820, and query expression system 100. Document The query expression system 100 can then provide update component 820 with an indication of whether or not the update or modification to the document 810 is valid (“transmitting a message to the client computing device, over the bidirectional communication channel, indicating that the expression update is valid”) prior to applying it to the document.
“otherwise, transmitting a message to the client computing device from the server computer, over the bidirectional communication channel, indicating that the query expression update is invalid” ([0048])
([0048] Code editor component 610 and/or program assistance component 620 can interact with query expression system 100 to provide programming assistance to a user. For example, if a query expression is specified in the code such query expression can be type checked to determine the resultant type for display by a tool tip and/or to determine if such expression is valid. If the expression is invalid it can be visually denoted to the user (“transmitting a message to the client computing device, over the bidirectional communication channel, indicating that the expression update is invalid”), for instance by a red squiggly underline or the like. Additionally or alternatively, program assistance component 620 can employ query expression system to generate potential programmatic elements for automatic statement completion. By way of example and not limitation, while editing an XML document, query expression system 610 can be employed by an editor to build path expressions for a current element and subsequently evaluate or type check that expression to get back all child types of the current element. The code 
Lakshminarayanan does not explicitly teach, “receiving a query expression update at a server computer from a client computing device over a bidirectional communication channel, wherein the bidirectional communication channel is associated with an expression validation session maintained on the server computer and wherein the query expression update describes a change to an existing query comprising an updated portion of the query expression and a position within the query expression where the updated portion is located, wherein a representation of the existing query expression is maintained as part of the expression validation session on the server computer”.
Tin teaches,
“maintained on the server computer and wherein the query expression update describes a change to an existing query” ([0016] [0018])
([0016] In further illustration, FIG. 1 is a schematic illustration of a database driven data processing system a host computing platform 110 (“maintained on the server computer”) configured for coupling to one or more client computing devices 120 over a computer communications network 130. The host computing platform 110 can support the operation of a database driven application 100 coupled to a database subsystem 140 including one or more data stores 150. Optionally, a database mediator 160 can act as an intermediary between the database subsystem 140 and the database driven application 100. In this regard, the database mediator 160 can implement a database connectivity framework providing a corresponding connectivity interface.
[0018] The adaptive query processor 200 can include program code enabled to receive and process an initial query expression 190A into a final query expression 190B, before forwarding the final query expression 190B on to the database subsystem 140. The initial query expression 190A can include a static portion and a variable portion. The static portion of the initial query expression 190A can remain unchanged from query to query, whereas the variable portion of the initial query expression 190A can include points of variability that change from query to query (“the query expression update describes a change to an existing query”). The points of variability can include more detailed information provided in the initial query expression 190A (“a change to an existing query”), or contextual information provided by the business context engine 170. Finally, a meta-data file 180B coupled to the adaptive query processor 200 can describe the relationship between the logic model used by the initial query expression 190A and the physical database schema reflected in the database subsystem 140.)
Lakshminarayanan teaches “wherein a representation of the existing query expression is maintained as part of the expression validation session” ([0048])
([0048] Code editor component 610 and/or program assistance component 620 can interact with query expression system 100 to provide programming assistance to a user. For example, if a query expression is specified in the code such query expression can be type checked to determine the resultant type for display by a tool tip and/or to determine if such expression is valid (“a representation of the existing query expression is maintained as part of the expression validation session”). If the expression is invalid it can be visually denoted to the user, for instance by a red squiggly underline or the like. Additionally or alternatively, program assistance component 620 can employ query expression system to generate potential programmatic elements for automatic statement completion. By way of example and not limitation, while editing an XML document, query expression system 610 can be employed by an editor to 
Lakshminarayanan and Tin are analogous art because they both are directed to the same field of database driven applications and more particularly to query processing for database driven applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings “an adaptive query handling method can include receiving an initial query in a database driven application, parsing the initial query to identify a query expression key, matching the query expression key to an adaptive query expression, and transforming the adaptive query expression to a final query expression through a replacement of annotations in the adaptive query expression with static expressions conforming to a query language for the final query expression” of Tin with the method/system of Lakshminarayanan in order to Tin: [0008]).
Lakshminarayanan in view of Tin teaches “receiving a query expression update at a server computer from a client computing device over a bidirectional communication channel, wherein the bidirectional communication channel is associated with an expression validation session maintained on the server computer and wherein the query expression update describes a change to an existing query, wherein a representation of the existing query expression is maintained as part of the expression validation session on the server computer”.
Lakshminarayanan-Tin does not explicitly teach, “receiving a query expression update at a server computer from a client computing device over a bidirectional communication channel, wherein the bidirectional communication channel is associated with an expression validation session maintained on the server computer and wherein the query expression update describes a change to an existing query comprising an updated portion of the query expression and a position within the query expression where the updated portion is located, wherein a representation of the existing query expression is maintained as part of the expression validation session on the server computer”.
	Wang teaches “an updated portion of the query expression and a position within the query expression where the updated portion is located” ([0034] [0066]).
	([0034] More formally, the query tagging model may be updated with the introduction of lexicons features as a function off.sub.L,j.sup.LEX(y.sub.t1,y.sub.t,x,t)=.delta.(L[x.sub.t]).delta.(y.sub- .t=j), wherein x is a query, t is the position of a current term within the query (“a position within the query expression where the updated portion is located”), y.sub.t is a current label that is to be assigned to the current term, y.sub.t-1 is a previous label assigned to a previous term within the query, L[x.sub.t] is a determination whether an entry within a stratified lexicon L comprises a substring of the query x, and the substring covers the current term x.sub.t, and j is a label. At 116, the method ends.
	[0066] The term "computer readable media" may include communication media. Communication media typically embodies computer readable instructions or other data in a "modulated data signal" such as a carrier wave or other transport mechanism and includes any information delivery media. The term "modulated data signal" may include a signal that has one or more of its characteristics set or changed (“comprising an updated portion of the query expression”) in such a manner as to encode information in the signal.)
	Lakshminarayanan-Tin and Wang are analogous art because they both are directed to the same field of database driven applications and more particularly to query processing for database driven applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings “respective phrases comprising lexicon probability distributions based upon a set of labeled training data” of Wang with the method/system of Lakshminarayanan-Tin in order to provide users with a means for updating a query tagging model using one or more stratified lexicons as shown in (Wang: [0003]).
	Lakshminarayanan-Tin in view of Wang teaches “receiving a query expression update at a server computer from a client computing device over a bidirectional communication channel, wherein the bidirectional communication channel is associated with an expression validation session maintained on the server computer and wherein the query expression update describes a change to an existing query comprising an updated portion of the query expression and a position within the query expression where the updated portion is located, wherein a representation of the existing query expression is maintained as part of the expression validation session on the server computer”.

As to claim 2, Lakshminarayanan in view of Tin and Wang teaches “wherein: the representation of the existing query expression comprises an expression tree; and determining whether the query expression update is syntactically valid comprises: updating the expression tree using the query expression update; and analyzing the updated expression tree to determine whether the expression tree represents a valid expression” (Lakshminarayanan: [0072]).

As to claim 3, Lakshminarayanan in view of Tin and Wang teaches “updating the expression tree comprises adding one or more expression tree nodes to the expression tree; and determining that the query expression update contains an entity identifier comprises determining that one of the added expression tree nodes contains the entity identifier” (Lakshminarayanan: [0075]).

As to claim 4, Lakshminarayanan in view of Tin and Wang teaches “parsing the query expression update, using one or more operator identifiers as delimiters; and determining that the parsed query expression update comprises an identifier that is not one of the one or more operator identifiers” (Lakshminarayanan: [0074]).

As to claim 6, Lakshminarayanan in view of Tin and Wang teaches “receiving a request from the client computing device to establish the expression validation session; creating the expression validation session; creating an expression tree in the expression validation session; and establishing the bidirectional communication channel with the client computing device” (Lakshminarayanan: [0047] [0072]).

As to claim 7, Lakshminarayanan in view of Tin and Wang teaches “wherein: the query expression update is transmitted by the client computing device in response to detecting that a user has edited a query expression presented in a user interface component of the client computing device” (Lakshminarayanan: [0047-48]).

As to claim 8, Lakshminarayanan in view of Tin and Wang teaches “updating the user interface component to indicate whether the query expression update is valid or invalid as the user continues to edit the query expression” (Lakshminarayanan: [0052] [0064]).

As to claim 9, Lakshminarayanan in view of Tin and Wang teaches “if an entity associated with the entity identifier is defined in the database, determining whether the user has permission to access the entity, and transmitting the message to the client computing device, over the bidirectional communication channel, indicating that the query expression update is invalid if the user does not have permission to access the entity” (Lakshminarayanan: [0042]).

As to claim 10, Lakshminarayanan in view of Tin and Wang teaches “wherein: the query expression update comprises a change made to a query expression and a position identifier that indicates a position within the query expression where the change to the query expression was made; and determining that the query expression update is syntactically valid comprises: updating the representation of the query expression to include the change made to the query expression at the position indicated by the position identifier, and determining that the updated query expression representation represents a syntactically valid query expression” (Lakshminarayanan: [0052-53]).

Claim 11 is deemed analyzed and discussed with respect to independent claim 1.

As to claim 12, Lakshminarayanan in view of Tin and Wang teaches “wherein: the expression updates represent changes made to an expression via a user interface of the client computing device; and the expression updates are asynchronously transmitted by the client computing device over the bidirectional communication channel as the changes are made to the expression” (Lakshminarayanan: [0047-48]).

As to claim 13, Lakshminarayanan in view of Tin and Wang teaches “wherein: the operations further comprise determining whether the updated expression tree represents a syntactically valid expression; and the expression validation response indicates whether the corresponding expression update resulted in a syntactically valid expression” (Lakshminarayanan: [0072]).

As to claim 14, Lakshminarayanan in view of Tin and Wang teaches “wherein the expression validation response comprises: the entity identifier; a validity indicator that indicates whether the entity associated with the entity identifier exists in the data store; and a position indicator indicating a position in the expression where the entity identifier is located” (Lakshminarayanan: [0074]).

As to claim 15, Lakshminarayanan in view of Tin and Wang teaches “wherein: the expression validation response further comprises a representation of the updated expression tree; and the position indicator comprises a position in the updated expression tree where the entity identifier is located” (Lakshminarayanan: [0075]).

As to claim 16, Lakshminarayanan in view of Tin and Wang teaches “wherein: the data store comprises a relational database; and the request transmitted to the data store to verify the existence of the entity comprises a query that determines whether a database table column associated with the entity identifier is defined in the relational database” (Lakshminarayanan: [0041] [0050]).

As to claim 17, Lakshminarayanan in view of Tin and Wang teaches “wherein: the response from the data store comprises identifiers for multiple entities defined in the data store that match the entity identifier; and the expression validation response transmitted to the client computing device includes the identifiers for the multiple entities” (Lakshminarayanan: [0074]).

As to claim 18, Lakshminarayanan in view of Tin and Wang teaches “the expression is a Structured Query Language (SQL) expression that will be processed as part of a SQL statement by the data store” (Lakshminarayanan: [0036] [0041]).

As to claim 19, Lakshminarayanan in view of Tin and Wang teaches “wherein the bidirectional communication channel is a WebSocket communication channel” (Lakshminarayanan: [0035] [0080]).

Regarding independent claim 20, Lakshminarayanan teaches “A system for validating expression updates, the system comprising: a client computing device comprising a processor and a memory storing executable instructions that, when executed by the processor, cause the client computing device to perform operations, the operations comprising:”
“displaying a query expression in a user interface component, detecting a modification of the query expression in the user interface component” ([0048] [0052])
([0048] Code editor component 610 and/or program assistance component 620 can interact with query expression system 100 to provide programming assistance to a user. For example, if a query expression is specified in the code such query expression can be type checked to determine the resultant type for display by a tool tip and/or to determine if such expression is valid. If the expression is invalid it can be visually denoted to the user, for instance by a red squiggly underline or the like. Additionally or alternatively, program assistance component 620 
[0052] Turning to FIG. 8, a document update system 800 is illustrated. Document update system 800 includes document 810, update component 820, and query expression system 100. Document 810 can be an instance or collection of data based on a schema or format. Accordingly, document 810 can include an XML instance document and a relational database, among other things. Update component 820 provides a mechanism to update or otherwise modify document 810. It can support user input and allow manipulation of data in accordance with user commands. Update component 820 is communicatively coupled to and can interact with query Query expression system 100 can receive a query expression from the update component including a new element to be added, for instance, and can evaluate the expression with respect to a schema associated with the expression and the data domain queried. The query expression system 100 can then provide update component 820 with an indication of whether or not the update or modification to the document 810 is valid prior to applying it to the document.)
“asynchronously transmitting a description of the modification of the query expression to an application server over a bidirectional communication channel wherein the bidirectional communication channel is associated with an expression validation session maintained on the application server, receiving a response from the application server via the bidirectional communication channel indicating that the modification of the query expression is invalid” ([0048] [0053])
[0048] Code editor component 610 and/or program assistance component 620 can interact with query expression system 100 to provide programming assistance to a user. For example, if a query expression is specified in the code such query expression can be type checked to determine the resultant type for display by a tool tip and/or to determine if such expression is valid (“an expression validation session”). If the expression is invalid it can be visually denoted to the user, for instance by a red squiggly underline or the like. Additionally or alternatively, program assistance component 620 can employ query expression system to generate potential programmatic elements for automatic statement completion. By way of example and not limitation, while editing an XML document, query expression system 610 can be employed by an editor to build path expressions for a current element and subsequently evaluate or type check that expression to get back all child types of the current element. The code editor 610 could then display all possible child types in a drop down menu, for instance, to assist a user in editing the document. This is beneficial at least because misspelling of programmatic elements such as XPath expressions are common. Now, the editor 610 via program assistance component 620 can display element/attribute names in the path, for instance, based on what a user has previously entered.
[0053] By way of example and not limitation, system 800 can be employed to type check updates on an XML document before the update is applied instead of revalidating the document after the update has been applied. Prior to adding a new child element to a parent element and then discovering that the element is not a valid child, a path expression based on the current element name and the new child name can be built manually, automatically or semi-automatically and it can be provided to the query expression system 100 to check whether the XPath expression is valid. If it is not, then the update can be aborted even before it is applied. This results in a performance gain for updating XML as well as other documents.
[0090] The system 2100 includes a communication framework 2150 that can be employed to facilitate communications between the client(s) 2110 and the server(s) 2130 (“the bidirectional communication channel”). The client(s) 2110 are operatively connected to one or more client data store(s) 2160 that can be employed to store information local to the client(s) 2110. Similarly, the server(s) 2130 are operatively connected to one or more server data store(s) 2140 that can be employed to store information local to the servers 2130.)
“updating the user interface component to display an indication that a modified portion of the query expression is invalid, and preventing the query expression from being saved” ([0048])
([0048] Code editor component 610 and/or program assistance component 620 can interact with query expression system 100 to provide programming assistance to a user. For example, if a query expression is specified in the code such query expression can be type checked to determine the resultant type for display by a tool tip and/or to determine if such expression is valid. If the expression is invalid it can be visually denoted to the user, for instance by a red squiggly underline or the like. Additionally or alternatively, program assistance component 620 can employ query expression system to generate potential programmatic elements for automatic statement completion. By way of example and not limitation, while editing an XML document, query expression system 610 can be employed by an editor to build path expressions for a current element and subsequently evaluate or type check that expression to get back all child types of the current element. The code editor 610 could then display all possible child types in a drop down menu, for instance, to assist a user in editing the document. This is beneficial at least because misspelling of programmatic elements such as XPath expressions are common. Now, the editor 610 via program assistance component 620 can display element/attribute 
“receiving the description of the modification via the bidirectional communication channel” ([0048])
([0048] Code editor component 610 and/or program assistance component 620 can interact with query expression system 100 to provide programming assistance to a user. For example, if a query expression is specified in the code such query expression can be type checked to determine the resultant type for display by a tool tip and/or to determine if such expression is valid. If the expression is invalid it can be visually denoted to the user, for instance by a red squiggly underline or the like. Additionally or alternatively, program assistance component 620 can employ query expression system to generate potential programmatic elements for automatic statement completion. By way of example and not limitation, while editing an XML document, query expression system 610 can be employed by an editor to build path expressions for a current element and subsequently evaluate or type check that expression to get back all child types of the current element. The code editor 610 could then display all possible child types in a drop down menu, for instance, to assist a user in editing the document. This is beneficial at least because misspelling of programmatic elements such as XPath expressions are common. Now, the editor 610 via 
“updating the expression tree that is a part of the expression validation session that is associated with the bidirectional communication channel, wherein the expression tree is updated based on the description of the modification” ([0052])
([0052] Turning to FIG. 8, a document update system 800 is illustrated. Document update system 800 includes document 810, update component 820, and query expression system 100. Document 810 can be an instance or collection of data based on a schema or format. Accordingly, document 810 can include an XML instance document and a relational database, among other things. Update component 820 provides a mechanism to update or otherwise modify document 810. It can support user input and allow manipulation of data in accordance with user commands. Update component 820 is communicatively coupled to and can interact with query expression system 100. Query expression system 100 as previously described receives and applies query expressions to associated metadata and produces an output. This output in some instances can be indicative of a resultant type of the expression, but it is not limited thereto. Prior to updating document 810, the update component 820 can invoke or engage query expression The query expression system 100 can then provide update component 820 with an indication of whether or not the update or modification to the document 810 is valid prior to applying it to the document.)
“detecting an entity identifier in an updated portion of the expression tree” ([0072])
([0072] FIG. 19 is a block diagram depicting a compiler environment 1900 that can be utilized to generate implementation code (e.g., executable, intermediate language . . . ). However, aspects of the environment can be employed by a background compiler, for instance related to a code editor, to enable intelligent or context sensitive programming assistance to be provided. The compiler environment 1900 includes a compiler 920 including front-end component 1920, converter component 1930, back-end component 1940, error checker component 1950, symbol table 1960, parse tree 1970, and state 1980. The compiler 920 accepts source code as input and produces implementation code as output. The input can include but is not limited to query expressions or elements capable of being identified by query 
“determining that the entity identifier is not associated with a data entity in a database connected to the application server” ([0059])
([0059] Turning to FIG. 10, a query expression interaction methodology 1000 is depicted. At 1010, a query expression is received, retrieved or otherwise obtained. The query expression specifies particular data to be retrieved from a database or collection of data. For example, the query expression can correspond to a SQL query over relational data or an XPath expression over XML data, but it is not limited to these forms. At reference numeral 1020, metadata is received, retrieved or otherwise obtained. The metadata can pertain to the query expression and the domain to be queried or navigated. For instance, the metadata can be in the form of a schema or type definition, inter alia, that defines the structure, format, and/or type of the data. At 1030, the query expression is data elements and/or attributes can be retrieved.)
“transmitting the response to the client computing device via the bidirectional communication channel, indicating that the modification of the query expression is invalid” ([0048])
([0048] Code editor component 610 and/or program assistance component 620 can interact with query expression system 100 to provide programming assistance to a user. For example, if a query expression is specified in the code such query expression can be type checked to determine the resultant type for display by a tool tip and/or to determine if such expression is valid. If the expression is invalid it can be visually denoted to the user, for instance by a red squiggly underline or the like. Additionally or alternatively, program assistance component 620 can employ query expression system to generate potential programmatic elements for automatic statement completion. By way of example and not limitation, while editing an XML document, query expression system 610 can be employed by an editor to build path expressions for a current element and subsequently 
Lakshminarayanan does not explicitly teach, “asynchronously transmitting a description of the modification of the query expression to an application server over a bidirectional communication channel, wherein the description of the modification comprises an updated portion of the query expression and a position within the query expression where the updated portion is located, wherein the bidirectional communication channel is associated with an expression validation session maintained on the application server; receiving the description of the modification of the query expression, comprising the updated portion of the query expression and the position within the query expression where the updated portion is located, via the bidirectional communication channel; receiving the description of the modification of the query expression via the bidirectional communication channel; updating the expression tree that is part of the expression validation session that is maintained on the application server and that is associated with the bidirectional communication channel, wherein the expression tree is updated based on the description of the modification of the query expression”. 
Tin teaches,
“that is maintained on the application server and the modification of the query expression” ([0016] [0018])
([0016] In further illustration, FIG. 1 is a schematic illustration of a database driven data processing system configured for adaptive query processing. The system can include a host computing platform 110 (“maintained on the server computer”) configured for coupling to one or more client computing devices 120 over a computer communications network 130. The host computing platform 110 can support the operation of a database driven application 100 coupled to a database subsystem 140 including one or more data stores 150. Optionally, a database mediator 160 can act as an intermediary between the database subsystem 140 and the database driven application 100. In this regard, the database mediator 160 can implement a database connectivity framework providing a corresponding connectivity interface. 
[0018] The adaptive query processor 200 can include program code enabled to receive and process an initial query expression 190A into a final query expression 190B, before forwarding the final query expression 190B on to the database subsystem 140. The initial query expression 190A can include a static portion and a variable portion. The static portion of the initial query expression 190A can remain unchanged from query to query, whereas the variable portion of the initial query expression 190A can include points of variability that change from query to query (“the modification of the query expression”). The points of variability can include more detailed information provided in the initial query expression 190A (“the modification of the query expression”), or contextual information provided by the business context engine 170. Finally, a meta-data file 180B coupled to the adaptive query processor 200 can describe the relationship between the logic model used by the initial query expression 190A and the physical database schema reflected in the database subsystem 140.)
Lakshminarayanan and Tin are analogous art because they both are directed to the same field of database driven applications and more particularly to query processing for database driven applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings “an adaptive query handling method Tin with the method/system of Lakshminarayanan in order to provide users with a means for processing an adaptive query expression in an on-demand data service as shown in (Fra: [0008]).
Lakshminarayanan in view of Tin teaches, “receiving the description of the modification of the query expression via the bidirectional communication channel; updating the expression tree that is part of the expression validation session that is maintained on the application server and that is associated with the bidirectional communication channel, wherein the expression tree is updated based on the description of the modification of the query expression”.
	Lakshminarayanan-Tin does not explicitly teach, “asynchronously transmitting a description of the modification of the query expression to an application server over a bidirectional communication channel, wherein the description of the modification comprises an updated portion of the query expression and a position within the query expression where the updated portion is located, wherein the bidirectional communication channel is associated with an expression validation session maintained on the application server; receiving the description of the modification of the query expression, comprising the updated portion of the query expression and the position within the query expression where the updated portion is located, via the bidirectional communication channel”.
	Wang teaches “an updated portion of the query expression and a position within the query expression where the updated portion is located” ([0034] [0066]).
	([0034] More formally, the query tagging model may be updated with the introduction of lexicons features as a function off.sub.L,j.sup.LEX(y.sub.t1,y.sub.t,x,t)=.delta.(L[x.sub.t]).delta.(y.sub- .t=j), wherein x is a query, t is the position of a current term within the query (“a position within the query expression where the updated portion is located”), y.sub.t is a current label that is to be assigned to the current term, y.sub.t-1 is a previous label assigned to a previous term within the query, L[x.sub.t] is a determination whether an entry within a stratified lexicon L comprises a substring of the query x, and the substring covers the current term x.sub.t, and j is a label. At 116, the method ends.
[0066] The term "computer readable media" may include communication media. Communication media typically embodies computer readable instructions or other data in a "modulated data signal" such as a carrier wave or other transport mechanism and includes any information delivery media. The term "modulated data signal" may include a signal that has one or more of its characteristics set or changed (“comprising an updated portion of the query expression”) in such a manner as to encode information in the signal.)
	Lakshminarayanan-Tin and Wang are analogous art because they both are directed to the same field of database driven applications and more particularly to query processing for database driven applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings “respective phrases comprising lexicon probability distributions based upon a set of labeled training data” of Wang with the method/system of Lakshminarayanan-Tin in order to provide users with a means for updating a query tagging model using one or more stratified lexicons as shown in (Wang: [0003]).
	Lakshminarayanan-Tin in view of Wang teaches “asynchronously transmitting a description of the modification of the query expression to an application server over a bidirectional communication channel, wherein the description of the modification comprises an updated portion of the query expression and a position within the query expression where the updated portion is located, wherein the bidirectional communication channel is associated with an expression validation session maintained on the application server; receiving the description of the modification of the query expression, comprising the updated portion of the query expression and the position within the query expression where the updated portion is located, via the bidirectional communication channel”.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G TRAN whose telephone number is (571)270-3493.  The examiner can normally be reached on Mon-Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/BAO G TRAN/Patent Examiner of Art Unit 2158